EXHIBIT 1 AGREEMENT REGARDING JOINT FILING OF STATEMENT ON SCHEDULE 13D The parties listed below agree that the Schedule13D to which this agreement is attached as an exhibit, and all further amendments thereto, shall be filed on behalf of each of them.This agreement is intended to satisfy Rule13d-1(k)(1) under the Securities Exchange Act of 1934, as amended.This agreement may be executed in any number of counterparts, each of which shall be deemed an original, but all of which together shall constitute one and the same instrument. Dated:May 28, 2013 NA LAI CHIU /s/ Na Lai Chiu Name: Na Lai Chiu VALUETRUE INVESTMENTS LIMITED By: /s/ Na Lai Chiu Name: Na Lai Chiu Title: Director
